DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/012328. The examiner notes that the certified copy of Application TW104105153 having a filing date of 2/13/2015 does not show the features claimed, specifically a first protrusion including a width gradually becoming thicker from a longer rear portion to a shorter front portion. The certified copy of Application CN201610023838.1 having a filing date of 1/14/2016 does support this feature (see figs. 8F and 8G). Therefore the claims have an effective filing date of 1/14/2016. If applicant disagrees with this determination, the examiner requests applicant point out support for the limitations of claim 1 in Application TW104105153.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “at least one first protrusion” in line 5, but lines 6, 13, and 16 each recite “the first protrusion”. The claim should be amended to consistently refer to the at least one first protrusion.
Claim 1 recites “at least one second protrusion” in line 10 but line 11 recites “the second protrusion”. The claim should be amended to consistently refer to the at least one second protrusion.
Regarding claims 2 and 3, “the first protrusion” should be the at least one first protrusion.
Regarding claim 5, line 2 recites “at least one first sidewall” while lines 2-4 recite “the first sidewall”. The claim should be amended to consistently refer to the at least one first sidewall.
Regarding claims 9 and 10, “the second protrusion” should be the at least one second protrusion.

Claim 14 recites “at least one protrusion” in line 5, but lines 6, 8, and 11 each recite “the protrusion”. The claim should be amended to consistently refer to the at least one protrusion.
Regarding claims 15 and 16, “the protrusion” should be the at least one protrusion.
Regarding claim 18, line 1 recites “at least one first sidewall” while lines 2-3 recite “the first sidewall”. The claim should be amended to consistently refer to the at least one first sidewall.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 16 each recite the limitation “keeping away a location where the first protrusion/protrusion is disposed”. It is unclear what is meant by this limitation. As best understood, it appears that the claims are requiring that the second through hole is located away from the first protrusion/protrusion. The claims have been examined as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh et al. 3,869,731 (hereafter referred to as Waugh) in view of Noesberger et al. 4,963,153 (hereafter referred to as Noesberger).
Regarding claims 1 and 14, Waugh discloses a knee joint prosthesis, comprising a tibial component, including a top surface 20, a bottom surface 22 opposite to the top surface and a first slot 29 passing through the top surface and the bottom surface for accommodating a cruciate ligament, wherein the tibial component includes at least one first protrusion 22 disposed on the bottom surface (figs. 5-8), and a femoral component, carried by the tibial component (fig.1) and including a second slot for accommodating the cruciate ligament (see the space between condyles in fig.3), wherein the femoral component includes at least one second protrusion 12, 14 disposed on a surface thereof opposite to the tibial component (figs. 1-3). While Waugh discloses the invention substantially as claimed, Waugh does not disclose that the first protrusion includes a plurality of first through holes, that the second protrusion includes a plurality of second through holes, or that the first protrusion further includes a first rear portion and a first front portion, and a length of the first rear portion along a first extending direction away from the bottom surface is greater than a length of the first front portion along the first extending direction, and a width of the first protrusion gradually becomes thicker from the first rear portion toward the first front portion.
toward the front portion; note that “toward” is interpreted as in the direction of and does not require that the width continuously becomes thicker from the rear edge all the way to a front edge) for the purpose of providing a reliable securement of the tibial component to the bone (col.1, ll.29-45). Noesberger further teaches openings 7 in the protrusion for the purpose of allowing ingrowth of bone tissue to further anchor the component (col.2, ll.14-16; figs. 2 and 4).

    PNG
    media_image1.png
    429
    498
    media_image1.png
    Greyscale


Regarding claims 4 and 17, see Waugh figs. 5-7. The wall surrounding the slot can be used to engage the component and may therefore be considered at least one engagement portion adjacent to the first slot.
Regarding claims 6 and 19, the additional protrusion added to one side of the tibial component of Waugh in view of Noesberger is considered a second sidewall having a plurality of first apertures. (The rejection of claims 1 and 14 above adds protrusions to the medial and lateral sides of the tibial component.)
Regarding claim 9, see Waugh figs. 2 and 3 which show a tapered cutting edge 16 located at the edge of the protrusions 12 and 14. The wall located between the cutting edge 16 and the surface of the femoral component is considered a base disposed between second cutting edge 16 and a surface of the femoral component.
Regarding claim 11, Waugh appears to disclose a single-piece tibial component where the top surface acts as a pad. Noesberger teaches that the tibial component may comprise a tibial plateau 3 for receiving a plastic bearing element for bearing against the femoral condyle (col.2, ll.61-65). Before the effective filing date of the claimed invention, both the single piece tibial component as taught by Waugh and the modular tibial component comprising a tibial plateau and tibial bearing (pad) as taught by Noesberger were known obvious equivalent designs for providing a bearing surface for femoral condyles .
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Noesberger as applied to claims 1 and 14 above, and further in view of Rüter et al. DE 29701082U1 (hereafter referred to as Rüter; refer to the attached translation for passages referenced herein). Waugh in view of Noesberger discloses the invention substantially as claimed and as discussed above but Waugh in view of Noesberger does not disclose that the first protrusion further includes a receded incision disposed on the first rear portion.
Rüter teaches a prosthesis, in the same field of endeavor, wherein cutting edges 15, 16 of the prosthesis comprise recesses 20 (figs. 1 and 2) for the purpose of increasing the surface of the edges which increases the initial contact with bone for better osseointegration and for displacing bone into the recesses to promote anchoring of the prosthesis during ingrowth (pars. 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify the first protrusion of Waugh in view of Noesberger to include a recess in the rear portion of the protrusion as taught by Rüter in order to provide better osseointegration to improve anchoring of the tibial component.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Noesberger as applied to claims 1 and 14 above, and further in view of Fell et al. 2010/0249941 (hereafter referred to as Fell). Waugh in view of Noesberger discloses the invention substantially as claimed and as discussed above but Waugh in view of Noesberger does not disclose that the tibial component further includes at least one second through hole passing through the top surface and the bottom surface at a location located away from the first protrusion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tibial component of Waugh in view of Noesberger to include a through hole for receiving a screw as taught by Fell in order to provide additional stability to the tibial component.
Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Noesberger as applied to claims 1 and 14 above, and further in view of Coon et al. 2005/0124998 (hereafter referred to as Coon). Waugh in view of Noesberger discloses the invention substantially as claimed and as discussed above but Waugh in view of Noesberger does not disclose engagement grooves on the sidewall surrounding the first slot of the tibial component or two holding notches respectively located at two sides of the femoral component.
Coon teaches a knee prosthesis, in the same field of endeavor, wherein the component comprises notches 56 in a sidewall 51, 52 surrounding a slot 50 (fig.9) for the purpose of engaging with an instrument to allow the surgeon to manipulate the prosthetic component (par.31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add notches to the sidewall surrounding the slot of the tibial component of Waugh in view of Noesberger as well as to the sides of the slot of the femoral component of Waugh in view of Noesberger in order to allow for the surgeon to engage the prosthetic components with an instrument for manipulating the components during implantation/extraction.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Noesberger as applied to claims 1 and 14 above, and further in view of Gordon et al. 2010/0256758 .
Gordon teaches a knee joint prosthesis (figs. 14A-14D), in the same field of endeavor, wherein the prosthesis has a porosity gradient that increases as a distance from the articulating surface increases for the purpose of forming a porosity similar to bone to promote skeletal fixation by ingrowth (par.32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a porosity gradient wherein the porosity increases in a direction away from the articulating surface as taught by Gordon in the first protrusion of the tibial component of Waugh in view of Noesberger in order to promote fixation of the component by bone ingrowth. A porosity that increases along the first extending direction includes holes distributed from sparse to dense since low porosity includes a sparse distribution of pores while high porosity includes a dense distribution of pores.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Noesberger as applied to claim 1 above, and further in view of Blackwell et al. 2008/0133020 (hereafter referred to as Blackwell). Waugh in view of Noesberger discloses the invention substantially as claimed and as discussed above but Waugh in view of Noesberger does not disclose that the second protrusion includes at least one position pillar which is disposed in a middle segment of the second protrusion.
Blackwell teaches a femoral prosthesis, in the same field of endeavor wherein a protrusion 108 comprises a wall 116 having a plurality of through holes 118 for promoting bone growth as well as a pillar 106 in the middle of the wall (fig.5) for the purpose of anchoring the femoral prosthesis to the bone (par.31).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Noesberger as applied to claim 11 above, and further in view of Shelton et al. 2009/0130167 (hereafter referred to as Shelton). Waugh in view of Noesberger discloses the invention substantially as claimed and as discussed above but Waugh in view of Noesberger does not disclose that the pad has a third sidewall having a plurality of second apertures.
Shelton teaches a tibial prosthesis, in the same field of endeavor, wherein the bearing portion comprises a side wall having a plurality of apertures (fig.7) wherein the apertures may be through holes (pars. 73 and 109) for the purpose of holding and delivering a drug (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device comprising a plurality of apertures/through holes taught by Shelton on the sidewall of the pad of Waugh in view of Noesberger in order to deliver a drug and treat the tissue of the joint.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Noesberger in view of Shelton as applied to claim 12 above, and further in view of Cima et al. 2007/0088442 (hereafter referred to as Cima). Waugh in view of Noesberger in view of Shelton discloses the invention substantially as claimed and as discussed above but Waugh in view of Noesberger in view of Shelton does not disclose that the pad comprises an abrasion meter.
Cima teaches a tibial prosthesis, in the same field of endeavor, wherein the bearing comprises wear indicators (figs. 14-19) for the purpose of non-invasively detecting wear of the prosthesis (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774